
	

114 HRES 779 IH: Enforcing the Constitution’s separation of powers and the congressional prerogative of disclosure under the speech or debate clause by directing the Chairman and ranking minority member of the Permanent Select Committee on Intelligence of the House of Representatives to publish in the Congressional Record the 28-page chapter which was redacted from the December 2002 Final Report of the Joint Inquiry into Intelligence Community Activities Before and After the Terrorist Attacks of September 11, 2001.
U.S. House of Representatives
2016-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 779
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2016
			Mr. Jones (for himself, Mr. Massie, and Mr. Lynch) submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Enforcing the Constitution’s separation of powers and the congressional prerogative of disclosure
			 under the speech or debate clause by directing the Chairman and ranking
			 minority member of the Permanent Select Committee on Intelligence of the
			 House of Representatives to publish in the Congressional Record the
			 28-page chapter which was redacted from the December 2002 Final Report of
			 the Joint Inquiry into Intelligence Community Activities Before and After
			 the Terrorist Attacks of September 11, 2001.
	
	
 Whereas in December 2002, the Joint Inquiry into Intelligence Community Activities Before and After the Terrorist Attacks of September 11, 2001, chaired by then Representative Porter Goss (R–FL) and then Senator Bob Graham (D–FL) issued a Final Report, from which a 28-page chapter was redacted and classified allegedly to protect intelligence sources and methods;
 Whereas according to the Joint Inquiry, the redacted pages detail specific sources of foreign support for some of the September 11th hijackers while they were in the United States;
 Whereas Senator Graham has described this 28-page chapter as a smoking gun that implicates Saudi Arabia in financing Saudi nationals complicit in the 9/11 international terrorist murders while residing in San Diego;
 Whereas this 28-page chapter is a congressional document and thereby the property of Congress, a fact confirmed by the Central Intelligence Agency in responding by letter to a Mandatory Declassification Review request on September 21, 2011, stating, The U.S. Congress is the owner of this document. …;
 Whereas the Constitution’s separation of powers doctrine prohibits the President from classifying congressional documents or seeking to prevent Congress from disclosing congressional materials to the American people;
 Whereas there is substantial precedent for this resolution, such as the example of the Senate Select Committee to Study Government Operations with Respect to Intelligence Activities (Church Committee), which in November 1975 published a report on Alleged Assassination Plots Involving Foreign Leaders;
 Whereas, on October 31, 1975, President Gerald R. Ford argued to the Church Committee that, It is my opinion that public disclosure now of information … concerning allegations of political assassination activities of the United States Government will result in grievous harm to the national interest … ., but Chairman Frank Church rejoined in defense of publication that the national interest is better served by letting the American people know the true and complete story. A basic tenet of our democracy is that the people must be told the mistakes of their government so that they may have the opportunity to correct them., and history proved President Ford wrong and Chairman Church right;
 Whereas the United States Supreme Court in Gravel v. United States, 408 U.S. 606 (1972), upheld the constitutional prerogative of Members of Congress or committees of Congress to disclose classified information under the speech or debate clause of article I, section 6, clause 1 in the exercise of their oversight duties;
 Whereas the Chairman and ranking minority member of the Permanent Select Committee on Intelligence of the House of Representatives, Representative Devin Nunes (R–CA) and Representative Adam Schiff (D–CA), who have jurisdiction of the issue, support declassification and publication of this 28-page chapter to the American people;
 Whereas an ambassador and Foreign Minister of Saudi Arabia have urged declassification and publication of this 28-page chapter;
 Whereas former co-chair of the Senate Select Committee on Intelligence, Richard Shelby (R–Ala) has stated as regards to this 28-page chapter: I … read every one of those pages thoroughly. My judgment is that 95 percent of that information should be declassified and become uncensored so the American people would know.;
 Whereas President George Washington in his Farewell Address warned against paying habitual homage toward any foreign nation; Whereas declassification and disclosure of this 28-page chapter might prompt Congress to alter the foreign policy of the United States toward Saudi Arabia;
 Whereas the American people demand justice and deserve to know the full story regarding the September 11, 2001, terrorist attacks;
 Whereas the families of the murdered victims and the survivors of the September 11, 2001, terrorist attacks deserve full and public disclosure of the entirety of the results of the Joint Inquiry Into Intelligence Community Activities Before and After the Terrorist Attacks of September 11, 2001, which was undertaken by Congress on behalf of and for the protection of the American people;
 Whereas sunshine is said to be the best of disinfectants; Whereas Government by the consent of the governed subordinates secrecy to transparency; and
 Whereas justice and truth must prevail over the embarrassment or protection of enemies of the American people that aided, abetted, or materially assisted the gruesome international terrorist murders of 9/11: Now, therefore, be it
	
 That not later than 7 days after the date of the adoption of this resolution, the Chairman and ranking minority member of the Permanent Select Committee on Intelligence of the House of Representatives shall publish in the Congressional Record the 28-page chapter which was redacted from the December 2002 Final Report of the Joint Inquiry into Intelligence Community Activities Before and After the Terrorist Attacks of September 11, 2001.
		
